 

EXHIBIT 10.16

 

BIM HOMES, INC.

(A Delaware Corporation)

 

“A” WARRANT CERTIFICATE

WARRANT NUMBER: A-10                          NUMBER OF WARRANTS: 74,000

 

CLASS A WARRANT CERTIFICATE FOR THE PURCHASE OF

SHARES OF THE COMMON STOCK OF BIM HOMES, INC.

THESE SECURITIES WERE ISSUED EXEMPT FROM REGISTRATION

UNDER TITLE 11, SECTION 1145, OF THE U.S. CODE.

 

FOR VALUE RECEIVED, BIM Homes, Inc. (the “Company”), a Delaware corporation,
hereby certifies that RNG Studios, Inc., the registered holder hereof, or
registered assigns, (the “Holder”) subject to the terms and conditions
hereinafter set forth, and at any time during the period beginning on the date
hereof and ending on August 30, 2016, unless extended, is entitled to:

 

1. Purchase shares of the Common Stock of the Company for each of the within
Warrants exercised at a price of $4.00 per share of such Common Stock (the
“Warrant Price”) or     2. The exercise price for the within Warrants may be
reduced, but not increased, by vote of the Board of Directors of the
Corporation, however, the exercise price may not be reduced below the highest
of: a) the book value of a share, b) the par value of a share, or c) eighty
percent (80%) of the closing bid price for a share on the business day prior to
the directors’ vote if the stock is publicly traded.     3. Convert these
Warrants, in whole or in part, into that number of shares of Common Stock of the
Company determined by dividing (a) the aggregate fair market value, as of the
date of conversion, of the shares of Common Stock of the Company which would be
issuable upon exercise of the Warrants to be converted minus the aggregate
Warrant Price of the shares of Common Stock of the Company which would be
issuable upon exercise of the Warrants by (b) the said fair market value of one
share of the Common Stock of the Company. For the purposes of conversion of
these Warrants, fair market value shall be the value determined in accordance
with the following provisions:

 

  a. If the Common Stock of the Company is not at the time listed or admitted on
any stock exchange but is traded on the Nasdaq National Market System or
SmallCap Market or is quoted on the OTC Bulletin Board, the fair market value
shall be the closing selling price per share of such common stock on the date in
question, as such price is reported by the National Association of Securities
Dealers through, in order of preference, the Nasdaq National Market System, the
SmallCap Market, or the OTC Bulletin Board, or any successor system. If there is
not a closing selling price for such common stock on the date in question, then
the fair market value shall be the closing selling price on the last preceding
date for which such a quotation exists.         b. If the common stock is at the
time listed or admitted to trading on any stock exchange, the fair market value
shall be the closing selling price per share of such common stock on the date in
question on the stock exchange determined by the Board of Directors of the
Company to be the primary market for such common stock, as such price is
officially quoted in the composite tape of transactions on the exchange. If
there is no closing selling price for such common stock on the date in question
then the fair market value shall be the closing selling price on the last
preceding date for which such a quotation exists.         c. If the common stock
is at the time neither listed nor admitted to trading on any exchange nor traded
on the Nasdaq National Market System nor the SmallCap Market, nor traded on the
OTC Bulletin board, then such fair market value shall be determined by the Board
of Directors of the Company after taking into account such factors as the Board
of Directors of the Company shall deem appropriate.

 

   

 

 

4. Upon exercise or conversion of these Warrants, the registered Holder hereof
shall surrender to the stock transfer agent of the Company this Warrant
Certificate together with a letter identifying the number of warrant shares
being exercised or converted, the address to which the share certificate should
be sent, and a certified check or bank draft payable to the order of the
Company.     5. In the case of exercise or conversion of the Warrants, no
fractional shares of the Common Stock of the Company shall be issued.     6. The
Company covenants and agrees that shares of Common Stock which may be delivered
upon the exercise or conversion of this Warrant will, upon delivery, be free
from all taxes, liens and charges with respect to the purchase thereof
hereunder.     7. This Warrant shall not be exercised or converted by Holder in
any state where such exercise or conversion would be unlawful.     8. The
Company agrees at all times to reserve or hold available a sufficient number of
shares of its Common Stock to cover the number of shares issuable upon the
exercise or conversion of this and all other Warrants of like tenor then
outstanding.     9. This Warrant does not entitle the Holder to any voting
rights or other rights as a shareholder of the Company, or to any other rights
whatsoever except the rights herein set forth, and no dividend shall be payable
or accrue in respect of this Warrant or the interest represented hereby, or the
shares which may be acquired hereunder, until or unless, and except to the
extent that this Warrant shall be exercised or converted, and the Common Stock
which may be acquired upon exercise or conversion thereof shall become
deliverable.     10. The Warrants are not redeemable nor cancellable by the
Company.     11. This Warrant is exchangeable upon the surrender hereof by the
Holder to the Company for new Warrants of like tenor and date representing in
the aggregate the right to acquire the number of shares which, may be acquired
hereunder, each of such new Warrants to represent the right to acquire such
number of shares as may be designated by the registered Holder at the time of
such surrender.     12. The Company may deem and treat the Holder at any time as
the absolute owner hereof for all purposes and shall not be affected by any
notice to the contrary.     13. Notwithstanding any other provision governing
the Warrants, if as of the date of exercise, the Company has registered its
Common Stock under Section 12 of the Securities Exchange Act of 1934, as
amended, the Holder may not exercise these Warrants to the extent that
immediately following such exercise the Holder would beneficially own more than
4.99% of the outstanding Common Stock of the Company. For this purpose, a
representation of the Holder that following such exercise it would not
beneficially own more than 4.99% of the outstanding Common Stock of the Company
shall be conclusive and binding upon the Company.     14. The number of shares
of Common Stock which may be acquired upon exercise or conversion of these
Warrants and the Warrant Price shall be subject to adjustment from time to time
as follows:

 

   

 

 



  a. If the Company shall at any time subdivide its outstanding shares of Common
Stock by recapitalization, reclassification or split-up thereof, or if the
Company shall declare a stock dividend or distribute shares of Common Stock to
its stockholders, the number of shares of Common Stock which may be acquired
upon exercise of this Warrant immediately prior to such subdivision shall be
proportionately increased in each instance, and if the Company shall at any time
combine the outstanding shares of Common Stock by recapitalization,
reclassification or combination thereof the number of shares of Common Stock
which may be acquired upon exercise of this Warrant immediately prior to such
combination shall be proportionately decreased in each instance.         b. If
the Company shall distribute to all of the holders of its shares of Common Stock
any security (except as provided in the preceding paragraph) or other assets
(other than a distribution made as a dividend payable out of earnings or out of
any earned surplus legally available for dividends under the laws of the
jurisdiction of incorporation of the Company), the Board of Directors shall be
required to make such equitable adjustment in the Warrant Price in effect
immediately prior to the record date of such distribution as may be necessary to
preserve to the Holder of this Warrant rights substantially proportionate to
those enjoyed hereunder by such Holder immediately prior to the happening of
such distribution. Any such adjustment shall become effective as of the day
following the record date for such distribution.         c. Whenever the number
of shares of Common Stock which may be acquired upon the exercise of this
Warrant is required to be adjusted as provided herein, the Warrant Price shall
be adjusted (to the nearest cent) in each instance by multiplying such Warrant
Price immediately prior to such adjustment by a fraction the numerator of which
shall be the number of shares of Common Stock which may be acquired hereunder
upon the exercise of the Warrants immediately prior to such adjustment, and the
denominator of which shall be the number of shares of Common Stock which may be
acquired hereunder immediately thereafter.         d. In case of any
reclassification of the outstanding shares of Common Stock, other than a change
covered by paragraph (14a) above or which solely affects the par value of such
shares of Common Stock, or in the case of any merger or consolidation of the
Company with or into another corporation (other that a consolidation merger in
which the Company is the continuing corporation and which does not result in any
reclassification or capital reorganization of the outstanding shares of Common
Stock), or in the case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the Holder of this Warrant shall
have the right thereafter (until the expirations of the respective rights of
exercise of the Warrant) to receive upon the exercise thereof using the same
aggregate Warrant Price applicable hereunder immediately prior to such event,
the kind and amount of shares of stock or other securities or property
receivable upon such reclassification, capital reorganization, merger or
consolidation, or upon the dissolution following any sale or other transfer,
which a holder of the number of shares of Common Stock of the Company would
obtain upon exercise of the Warrants immediately prior to such event; and if any
classification also results in a change in shares of Common Stock covered by
paragraph (14a) above, then such adjustment shall be made pursuant to both
paragraph (14a) above and this paragraph (14d). The provisions of this paragraph
(14d) shall similarly apply to successive reclassifications, or capital
reorganizations, mergers or consolidations, sales or other transfers.         e.
In case of the dissolution, liquidation or winding-up of the Company, all rights
under any of the Warrants not theretofore exercised nor converted nor expired by
their terms shall terminate on a date fixed by the Company, such date so fixed
to be not earlier than the date of the commencement of the proceedings for such
dissolution, liquidation or winding-up and not later than thirty (30) days after
such commencement date. Notice of the termination of purchase rights shall be
given to the registered Holder of this Warrant as the same shall appear on the
books of the Company, by certified or registered mail at least thirty (30) days
prior to such termination date.         f. In case the Company shall, at any
time prior to the Expiration Date of the Warrants, and prior to the exercise or
conversion thereof, offer to the holders of its Common Stock any right to
subscribe for additional shares of any class of the Company, then the Company
shall give written notice thereof to the registered Holder of this Warrant not
less than thirty (30) days prior to the date on which the books of the Company
are closed or a record date fixed for the determination of stockholders entitled
to such subscription rights. Such notice shall specify the date as to which the
books shall be closed or record date be fixed with respect to such offer or
subscription, and the right of the registered Holders hereof to participate in
such offer or subscription shall terminate if this Warrant shall not be
exercised or converted on or before the date of such closing of the books or
such record date.

 

   

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer effective as of the 17th day of June 2016.

 

  /s/ Dan Masters   Dan Masters       Secretary

 

   

 

 

